MacIntyre, J.
Where the evidence showed that the insured employer did not have as many as ten employees in this State, and where the evidence did not authorize a finding that either the employer or the employee for whose injury claim was made had ever elected to come under the provisions of the workmen’s compensation act, the Industrial Commission had no jurisdiction of the claim, and properly so held. It follows that the judge of the superior court, on an appeal from the judgment of the commission, did not err in sustaining the same. Vandergriff v. Shepard, 39 Ga. App. 791 (148 S. E. 596) ; Ga. L. 1920, pp. 167, 177; Ga. L. 1925, pp. 282, 283; Code, Park’s Supp. 1922, § 3154(o), Michie, § 3154(15).

Judgment affirmed.


Broyles, O. J., and Guerry, J., concur.

Smith, Hammond, Smith & Bloodivorih, B. B. L. Field, William, H. Smith, for plaintiff.
McDaniel, Neely & Marshall, Harry L. Greene, for defendants.